DET---AILED ACTION

Status
This Office Action is responsive to claims filed for 16/719668 on 01/04/2021. Please note Claims 1, 3-6, 8-11, and 13-15 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .

Response to Amendments
   The amendment filed on 01/04/2021 has been entered.  Claims 1, 3, 6, 8, 11, and 13 have been amended. Claims 2, 7, and 12 are cancelled.    
 
Response to Arguments
 Examiner has reviewed the priority of the application and acquiesces that the previous prior art of Pope should not be considered prior art. Examiner has found new prior art to read on the amended claims. Please see rejection below.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 10, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yoo (Yoo, Jaeyoon, et al. "Domain adaptation using adversarial learning for autonomous navigation." arXiv preprint arXiv:1712.03742, 2017) in view of  Kolouri  (Kolouri, Soheil, Yang Zou, and Gustavo K. Rohde. "Sliced Wasserstein kernels for probability distributions." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition. 2016). 

Regarding Claim 1, which is representative of Claims 6 and 11 and which are similarly rejected,  Yoo teaches: A system for unsupervised domain adaptation in an autonomous learning agent  (Yoo discloses that the work is applying domain adaptation with adversarial learning to autonomous navigation, abstract), the system comprising:
adapting a learned model with a set of unlabeled data from a target domain, resulting in an adapted model We apply domain adaption to a simulator in order to train a navigational model that works reasonably well in a real environment without any real labeled data ( Yoo discloses that the domain adaptation is applied to the simulator in order to train a navigational model that works reasonably well in a real environment without any real labeled data  Section 1, ¶[2], pg 2),
wherein the learned model was previously trained to perform a task using a set of labeled data from a source domain  (Yoo discloses that the results are obtained by training a deep learning model using a myriad of simulator images with auto-generated labels,  Section 1, ¶[5], pg 2)
wherein the set of labeled data has a first input data distribution, and the set of unlabeled target data has a second input data distribution that is distinct from the first input data distribution  (Yoo discloses that the important part of domain adaptation is the reduction of the difference in the domains’ distribution, which is called domain discrepancy, Section 2.2, ¶[2], pg 3. Yoo further discloses  that “By transferring a simulator image (i.e., source domain) into a transferred image (i.e., transferred domain) to make it look like a real image (i.e., target domain) while maintaining its characteristics with adversarial learning, the domain discrepancy is reduced and an accurate navigational model can be achieved in the target domain.” Section 3, ¶[1], pg 3) ;
implementing the adapted model in the autonomous learning agent  (Yoo discloses that the sections, method performs a navigational task using an RC car in the real world with various intersections, Section 1, ¶[5], pg 2); and
causing the autonomous learning agent to perform the task in the target domain  (Yoo discloses Figs. 2-4, which show the  RC car performing in the real world on multiple courses with intersections, Section 4.3 ¶[2], pg 7).
Yoo does not explicitly disclose:
one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more processors perform the operations.
However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate a processor, a non-transitory computer-readable medium encoded with instructions when executed has the processors perform the operations, computer implementation of machine learning is well known in the art. Additionally Yoo heavily implies and uses apparatus that incorporate computer implementations. 
Yoo does not explicitly teach: using sliced-Wasserstein (SW) distance as a dissimilarity measure for determining dissimilarity between the first input data distribution and the second input data distribution,
However in the same field of endeavor of object detection and image analysis, Kolouri teaches: using sliced-Wasserstein (SW) distance as a dissimilarity measure for determining dissimilarity between the first input data distribution and the second input data distribution,   (Kolouri discloses comparing two image datasets and that the variations in the datasets are captured more efficiently in the Sliced Wassterein kernel space, Section 5, ¶ [1-2] page 6, Fig. 3. )    
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Yoo’s system with Kolouri’s use of the sliced-Wasserstein distance as a dissimilarity measure.  The motivation for combining being that “the benefits of the Sliced Wasserstein kernels over the commonly used RBF and Polynomial kernels in a variety of pattern recognition tasks on probability densities”  (Section 6 ¶ [1], pg 8) and that “utilizing a dimensionality reduction scheme like PCA with the Sliced Wasserstein kernel leads to capturing more of the variations of the datasets with fewer parameters.” (Section 6, ¶ [2] pg. 8).

Regarding Claim 5, which is representative of Claims 10 and 15 and which are similarly rejected,  the combination of Yoo and  Kolouri teach  the system as set forth in claim 1, Yoo in the combination teaches: wherein the autonomous learning agent is an autonomous driving system and the task is a functional movement response (Yoo discloses that the sections, method performs a navigational task using an RC car in the real world with various intersections, Section 1, ¶[5], pg 2 and Yoo further discloses Figs. 2-4, which show the  RC car performing in the real world on multiple courses with intersections, Section 4.3 ¶[2], pg 7)  .  

Indication of Allowable Subject Matter
Claims 3, 4, 8, 9, 13, and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENATOALLAH M YOUSSEF whose telephone number is (571)270-3684.  The examiner can normally be reached on 8-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Menatoallah Youssef/Primary Examiner, Art Unit 2663